Title: To Benjamin Franklin from Thomas Walpole, 23 December 1777
From: Walpole, Thomas
To: Franklin, Benjamin


Dear Sir
London 23. Decr. 1777.
I thank you for your very kind remembrance of me, and for your valuable present to my Son. He is extremely flatter’d with it and as his desire to preserve an impression of your person shew’d some virtuous disposition in him, I hope he will study and imitate your conduct if he should ever be called to the service of his Country. The Confidence which the legislative and executive Powers have put in the present Ministers, has wrought the most dismal effects, and as I think after such experience no people can long trust their liberty and property in the same hands, we may hope that a speedy alteration may restore peace and harmony to the two distressed Country’s. I have had some conversation very lately with Lord Chatham on this Subject, and I am certain he would consider everything necessary for the security of America and begin the business at the right end as you may Judge by his motion, for a Cessation of arms and recalling the Troops. He and Lord Camden desire their best compliments to you, are heartily sorry with me that it is useless to say anything more at present on this very interesting Subject. I am with the sincerest regard and esteem, Dear Sir Your most Obedient humble Servant
Thomas Walpole
 
Addressed: To / Benjamin Franklin Esqr / at / Paris
Notation: Thos Walpole Ld. [London] 23 Decr 77
